IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-83,418-01


                  EX PARTE IAN PATRICK WHEELER, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. W-22281-A-1 IN THE 47TH DISTRICT COURT
                        FROM RANDALL COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: April 13, 2016
DO NOT PUBLISH